Citation Nr: 0837884	
Decision Date: 11/03/08    Archive Date: 11/10/08

DOCKET NO.  00-09 311	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Indianapolis, Indiana


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).


REPRESENTATION

Veteran represented by:	Daniel D. Wedemeyer, Attorney 
At Law


ATTORNEY FOR THE BOARD

David T. Cherry, Counsel




INTRODUCTION

The veteran served on active duty from November 1968 to June 
1971. 

Procedural history

This matter has come before the Board of Veterans' Appeals 
(Board) on appeal from a July 1999 rating decision of the 
Department of Veterans Affairs (VA) Regional Office in 
Indianapolis, Indiana (the RO) which denied service 
connection for PTSD.  In August 2002, the Board denied the 
claim.  The veteran appealed the August 2002 Board decision 
to the United States Court of Appeals for Veterans Claims 
(the Court).  By a January 2003 order, the Court granted a 
January 2003 joint motion of the veteran's counsel and VA 
General Counsel to vacate and remand the Board decision.  

In December 2003 and July 2006, the Board remanded the claim 
for further development.  A supplemental statement of the 
case (SSOC) was issued in May 2008 by the RO which continued 
the denial of the service connection claim.  The claim is 
once again before the Board.

Issue not on appeal

In a May 2007 rating decision, service connection was denied 
for type 2 diabetes mellitus.  The Board is not aware of a 
Notice of Disagreement (NOD) having been filed as this issue. 
Therefore, that issue is not in appellate status.  See 
Archbold v. Brown, 9 Vet. App. 124, 130 (1996) [pursuant to 
38 U.S.C.A. § 7105(a), the filing of a NOD initiates 
appellate review in the VA administrative adjudication 
process, and the request for appellate review is completed by 
the claimant's filing of a substantive appeal after a 
statement of the case is issued by VA].




FINDINGS OF FACT

1.  The competent medical evidence of record shows that the 
veteran has PTSD.

2.  The veteran did not engage in combat with an enemy.

3.  The veteran's reported in-service stressors of being at 
an Air Force base in Saigon during attacks while on a 
temporary assignment en route to Thailand and having body bag 
duties for over-a-week period at that base have not been 
verified and are inherently incredible.

4.  The veteran's other reported in-service stressors - 
assigning other soldiers to Vietnam while stationed in 
Thailand; and being robbed and witnessing a murder in 
Thailand - have not been verified.


CONCLUSION OF LAW

PTSD was not incurred in or aggravated by service.  38 
U.S.C.A. § 1110 (West 2002); 38 C.F.R. §§ 3.303, 3.304 
(2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran is seeking service connection for PTSD.

In the interest of clarity, the Board will initially discuss 
certain preliminary matters. The Board will then address the 
pertinent law and regulations and their application to the 
facts and evidence.



Stegall concerns

In December 2003, the Board remanded the issue on appeal to 
ensure compliance with the Veterans Assistance Claims Act of 
2000 (VCAA); to afford the veteran to submit corroborating 
evidence of his in-service stressors; and to attempt to 
obtain unit histories and daily log reports regarding the 
veteran's units and any additional military records regarding 
one of the veteran's in-service stressors.

The RO subsequently provided VCAA notice to the veteran and 
afforded him the opportunity to submit corroborating evidence 
of his in-service stressors in February 2004.  This will be 
discussed in greater detail below.  

The United States Armed Service Center for Unit Records 
Research (CURR) reviewed an Operational Report - Lessons 
Learned report for the 173rd Airborne Brigade covering the 
period of November 1969 to January 1970, which did not 
indicate that the veteran's unit was attached to the 173rd 
Airborne Brigade.  
The service department reviewed the morning reports of the 
256th Personnel Services Company from November 26, 1969 to 
January 6, 1970 to determine whether the veteran had been 
assigned elsewhere during the period from when he left the 
United States to when he arrived in Thailand.  The RO relied 
on the extracted reports, namely CRUR's reporting of the 
contents of the unit history for the 173rd Airborne Brigade 
and the service department's reporting of the morning reports 
for the 256th Personnel Services Company, in adjudicating 
this claim.  

Copies of the primary materials were not in the claims folder 
at the time of the July 2006 Board remand.  Since the Board's 
December 2003 remand requested that the RO obtain copies of 
the primary materials and not simply have CRUR and the 
service department review the source materials on the RO's 
behalf, the Board in July 2006 remanded the claim again to 
obtain copies of the above-mentioned Operational Report - 
Lessons Learned report and morning reports.  The Board also 
remanded the claim to obtain VA and Vet Center treatment 
records and records from Dr. M.O.; to verify an attack on Tan 
Son Nut Air Force base in Saigon, South Vietnam; and to 
schedule the veteran for a psychological evaluation.

In October 2006, the service department provided relevant 
morning reports and additional service personnel records that 
were not previously of record, to include the veteran's 
orders to report for transfer to Thailand.  In March 2007, 
the veteran underwent a VA examination.  Also in March 2007, 
the U.S. Army & Joint Services Records Research Center 
(JSRRC) (formerly known as CRUR) provided a copy of the 
requisite Operational Report - Lessons Learned report.

In September 2006, the veteran authorized the release of 
records from Dr. M.O.  However, it does not appear that the 
RO attempted to request such records.  
It also does not appear that the RO requested that the center 
verify an attack on Tan Son Nut Air Force base in Saigon, 
South Vietnam.  Although the RO did not obtain records from 
Dr. M.O. or attempt to verify the above-mentioned attack, as 
explained below the evidence shows that the veteran was not 
in Vietnam during his active service and that there is no 
corroborating evidence of his other stressors.  
The records sought but not obtained are therefore irrelevant.  

Therefore, the Board's remand instructions have been 
effectively complied with.  See Stegall v. West, 11 Vet. App. 
268, 271 (1998) [where the remand orders of the Board are not 
complied with, the Board errs as a matter of law when it 
fails to ensure compliance]; see also Dyment v. West, 13 Vet. 
App. 141, 146-47 (1999) [although under Stegall VA is 
required to comply with remand orders, substantial 
compliance, not absolute compliance, is required].  

The VCAA

The VCAA includes an enhanced duty on the part of VA to 
notify a claimant as to the information and evidence 
necessary to substantiate a claim for VA benefits.  The VCAA 
also redefines the obligations of VA with respect to its 
statutory duty to assist claimants in the development of 
their claims.  

The Board has carefully considered the provisions of the VCAA 
and the implementing regulations in light of the record on 
appeal, and for reasons expressed immediately below finds 
that the development of this issue has proceeded in 
accordance with the provisions of the law and regulations.

The VCAA alters the legal landscape in three distinct ways: 
standard of review, notice and duty to assist.  The Board 
will now address these concepts within the context of the 
circumstances presented in this case.

Standard of review

After the evidence has been assembled, it is the Board's 
responsibility to evaluate the entire record.  See 38 
U.S.C.A. § 7104(a) (West 2002).  When there is an approximate 
balance of evidence regarding the merits of an issue material 
to the determination of the matter, the benefit of the doubt 
in resolving each such issue shall be given to the claimant.  
See 38 U.S.C.A. § 5107 (West 2002); 38 C.F.R. 
§ 3.102 (2007).

In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the Court 
stated that "a veteran need only demonstrate that there is an 
'approximate balance of positive and negative evidence' in 
order to prevail."  To deny a claim on its merits, the 
preponderance of the evidence must be against the claim.  See 
Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing 
Gilbert, 1 Vet. App. at 54.

Notice

(i.)  Quartuccio

The VCAA requires VA to notify the claimant and the 
claimant's representative, if any, of any information and any 
medical or lay evidence not previously provided to VA that is 
necessary to substantiate the claim.  As part of the notice, 
VA is to specifically inform the claimant and the claimant's 
representative, if any, of which portion, if any, of the 
evidence is to be provided by the claimant and which part, if 
any, VA will attempt to obtain on behalf of the claimant.  
See 38 U.S.C.A. § 5103 (West 2002); see also Quartuccio v. 
Principi, 16 Vet. App. 183 (2002) [a letter from VA to an 
appellant describing evidence potentially helpful to the 
appellant but not mentioning who is responsible for obtaining 
such evidence did not meet the standard erected by the VCAA].

Crucially, the RO informed the veteran of VA's duty to assist 
him in the development of his claim in letters sent in 
February 2004, March 2006, August 2006, and October 2006, 
which were specifically intended to address the requirements 
of the VCAA.  In the various VCAA letters, the RO advised the 
veteran of what the evidence must show to establish service 
connection in general.  The February 2004 letter informed the 
veteran of the information needed from him as to the 
existence of his alleged in-service stressors.  

As for evidence to be provided by the veteran, in various 
VCAA letters the RO asked the veteran to identify and send 
relevant medical evidence.  The RO provided the veteran with 
VA Form(s) 21-4142, Authorization and Consent to Release 
Information to the Department of Veterans Affairs (VA), for 
each private or other non-VA doctor and medical care facility 
that treated him for his claimed disability.

Moreover, in several VCAA letters, the veteran was informed 
that VA would provide a medical examination or obtain a 
medical opinion if it is necessary to make a decision on his 
claim.  [VA examinations were conducted in January 2000 and 
March 2007.]

In various VCAA letters, the veteran was advised that VA was 
responsible for getting relevant records from any Federal 
agency, to include records from the military, VA medical 
centers (including private facilities where VA authorized 
treatment), and the Social Security Administration.  The 
veteran was also informed that VA make reasonable efforts on 
his behalf to get relevant records not held by a Federal 
agency, including records from state and local governments, 
private doctors and hospitals, and current or former 
employers.

The RO informed the veteran that he should submit any 
evidence in his possession relevant to his claim, as follows:  
"If there is any other evidence or information that you 
think will support your claim, please let us know.  If you 
have any evidence in your possession that pertains to your 
claim, please send it to us."  See, e.g., the October 20, 
2006 VCAA letter, page 1.  The VCAA letters thus complied 
with the "give us everything you've got" requirement of 
38 C.F.R. § 3.159(b)(1) because the letters informed the 
veteran that he could submit or identify evidence other than 
what was specifically requested by VA.

In short, the record indicates that the veteran received 
appropriate notice under 
38 U.S.C.A. § 5103 and Quartuccio.

(ii.)  Dingess

In Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), the 
Court observed that a claim of entitlement to service 
connection consists of five elements:  (1) veteran status; 
(2) existence of a disability; (3) a connection between the 
veteran's service and the disability; (4) degree of 
disability; and (5) effective date.  Because a service 
connection claim is comprised of five elements, the Court 
further held that the notice requirements of section 5103(a) 
apply generally to all five elements of that claim.  
Therefore, upon receipt of an application for a service 
connection claim, section 5103(a) and section 3.159(b) 
require VA to review the information and the evidence 
presented with the claim and to provide the claimant with 
notice of what information and evidence not previously 
provided, if any, will assist in substantiating or is 
necessary to substantiate the elements of the claim as 
reasonably contemplated by the application.  This includes 
notice that a disability rating and an effective date for the 
award of benefits will be assigned if service connection is 
awarded.

In this case, elements (1) and (2) are not in dispute.  This 
claim was denied based on element (3), relationship of such 
disability to the veteran's service.  As explained above, he 
has received proper VCAA notice as to his obligations, and 
those of VA, with respect to that crucial element.  The 
veteran has received proper VCAA notice as to his 
obligations, and those of VA, with respect to current level 
of disability, element (4), and as to effective date, element 
(5), in the 2006 VCAA letters.  See, e.g., the October 20, 
2006 letter, pages 6-7.



(iii.)  Pelegrini

The Board is of course aware of the Court's decision in 
Pelegrini v. Principi, 17 Vet. App. 412 (2004), which appears 
to stand for the proposition that VCAA notice must be sent 
prior to adjudication of an issue by the RO.  In this case, 
the claim for service connection for PTSD was adjudicated in 
July 1999, prior to the VCAA letters.  Since the VCAA was not 
enacted until November 2000, furnishing the veteran with VCAA 
notice prior to the initial adjudication of the claim in July 
1999 was clearly both a legal and a practical impossibility.  
Indeed, VA's General Counsel has held that the failure to do 
so under such circumstances does not constitute error.  See 
VAOGCPREC 7-2004.

Crucially, the veteran's claim was readjudicated following 
the issuance of VCAA letters, and after that the veteran was 
allowed the opportunity to present evidence and argument in 
response.  Specifically, the claim was readjudicated in SSOCs 
dated from March 2006 to May 2008.  Therefore, the essential 
fairness of the adjudication was not affected.  See Sanders 
v. Nicholson, 487 F.3d 881 (Fed. Cir. 2007).  The veteran and 
his counsel have pointed to no prejudice or due process 
concerns arising out of the timing of the VCAA notice.  

The Board accordingly finds that there is no prejudice to the 
veteran in the timing of the VCAA notice.

(iv.)  General comment

Because there is no indication that there exists any evidence 
which could be obtained which would have an effect on the 
outcome of this case, no further VCAA notice is necessary.  
See Dela Cruz v. Principi, 15 Vet. App. 143, 149 (2001) [VCAA 
notice not required where there is no reasonable possibility 
that additional development will aid the veteran].  



Duty to assist

In general, the VCAA provides that VA shall make reasonable 
efforts to assist a claimant in obtaining evidence necessary 
to substantiate the claimant's claim, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim.  The law provides that the 
assistance provided by VA shall include providing a medical 
examination or obtaining a medical opinion when such an 
examination or opinion is necessary to make a decision on the 
claim.  An examination is deemed "necessary" if the 
evidence of record (lay or medical) includes competent 
evidence that the claimant has a current disability, or 
persistent or recurrent symptoms of disability; and indicates 
that the disability or symptoms may be associated with the 
claimant's active military, naval, or air service; but does 
not contain sufficient medical evidence for VA to make a 
decision on the claim.  See 38 U.S.C.A. § 5103A (West 2002); 
38 C.F.R. § 3.159 (2007).

The Board finds that reasonable efforts have been made to 
assist the veteran in obtaining evidence necessary to 
substantiate this claim, and that there is no reasonable 
possibility that further assistance would aid in 
substantiating it.  

The Board finds that all relevant evidence necessary for an 
equitable resolution of this issue has been identified and 
obtained.  The evidence of record includes service treatment 
records, service personnel records, an Operational Report - 
Lessons Learned report, morning reports, VA and private 
treatment records, and reports of VA examinations, which will 
be described below.

As noted in the Stegall section, the RO did not attempt to 
verify the veteran's alleged stressor of an attack on Tan Son 
Nut Air Force base in Saigon, South Vietnam.  However, as 
explained in more detail below, the veteran's service 
personnel records show that he was never in the Republic of 
Vietnam.  Therefore, no further development as to 
verification of this purported stressor is necessary.

A document from the Social Security Administration (SSA) 
shows that the veteran was denied Social Security disability 
benefits.  There is no indication that the SSA would have any 
evidence regarding the critical element discussed below, 
corroborating evidence of his in-service stressors.  It is 
highly unlikely that SSA records would have anything to do 
with such matters, which is not within the province of that 
agency.  The veteran has not indicated, or even hinted, that 
the Social Security records would be of any significance.  

With respect to records from De. M.O., any reporting by the 
veteran of his in-service stressors to Dr. M.O. or diagnosis 
of PTSD by that doctor does not suffice to verify the 
occurrence of the claimed in-service stressors.  See Moreau 
v. Brown, 9 Vet. App. 389, 395-396 (1996); Cohen v. Brown, 10 
Vet. App. 128, 142 (1997).  

In short, a remand to obtain Dr. M.O.'s or SSA records is not 
necessary.  See Brock v. Brown, 10 Vet. App. 155, 161-2 
(1997) [VA is not obligated to obtain records which are not 
pertinent to the issue on appeal]. 

In sum, the Board has carefully considered the provisions of 
the VCAA in light of the record on appeal, and for the 
reasons expressed above finds that the development of this 
claim has been consistent with the provisions of the VCAA.

The veteran has been accorded ample opportunity to present 
evidence and argument in support of his claim.  See 38 C.F.R. 
§ 3.103 (2007).  He has retained the services of an attorney.  
He has not requested a Board hearing.

The Board will accordingly move on to its analysis of the 
issue on appeal.

Pertinent law and regulations

Service connection - in general

In general, service connection may be granted for disability 
or injury incurred in or aggravated by active military 
service.  38 U.S.C.A. § 1110 (West 2002).

In order to establish service connection for a claimed 
disorder, there must be (1) medical evidence of a current 
disability; (2) medical or, in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the current 
disability.  See Hickson v. West, 12 Vet. App. 247, 253 
(1999).

Service connection - PTSD

In order for a claim for service connection for PTSD to be 
successful there must be (1) medical evidence diagnosing the 
condition in accordance with 38 C.F.R. § 4.125(a); (2) 
credible supporting evidence that the claimed in-service 
stressor actually occurred; and (3) a link, established by 
medical evidence, between the current symptoms and the 
claimed in-service stressor.  38 C.F.R. § 3.304(f) (2007); 
see also Cohen v. Brown, 10 Vet. App 128 (1997).  

With regard to the second PTSD criterion, the evidence 
necessary to establish that the claimed stressor actually 
occurred varies depending on whether it can be determined 
that the veteran "engaged in combat with the enemy."  38 
U.S.C.A. 
§ 1154(b); 38 C.F.R. § 3.304(d).  If it is determined through 
military citation or other supportive evidence that a veteran 
engaged in combat with the enemy, and the claimed stressors 
are related to combat, the veteran's lay testimony regarding 
the reported stressors must be accepted as conclusive 
evidence as to their actual occurrence and no further 
development or corroborative evidence will be necessary.  
Service department evidence that veteran engaged in combat or 
that the veteran was awarded the Purple Heart, Combat 
Infantryman Badge, or similar combat citation will be 
accepted, in the absence of evidence to the contrary, as 
conclusive evidence of the claimed in-service stressor.  38 
C.F.R. § 3.304(f).  

Section 1154 requires that the veteran have actually 
participated in combat with the enemy, meaning participated 
in events constituting an actual fight or encounter with a 
military foe or hostile unit or instrumentality, and does not 
apply to veterans who served in a general "combat area" or 
"combat zone" but did not themselves engage in combat with 
the enemy.  See VAOPGCPREC 12-99 (Oct. 18, 1999).

Where a determination is made that the veteran did not 
"engage in combat with the enemy," or the claimed stressor is 
not related to combat, the veteran's lay testimony alone will 
not be enough to establish the occurrence of the alleged 
stressor.  See Moreau v. Brown, 9 Vet. App. 389, 395 (1996); 
Dizoglio v. Brown, 9 Vet. App. 163, 166 (1996).  In such 
cases, the record must contain service records or other 
credible evidence that supports and does not contradict the 
veteran's testimony.  See Doran v. Brown, 6 Vet. App. 283, 
289 (1994).  Moreover, a medical opinion diagnosing PTSD does 
not suffice to verify the occurrence of the claimed in-
service stressors.  See Moreau, 9 Vet. App. at 395-96; Cohen, 
10 Vet. App. at 142.

Precedent holdings of the Court provide specific guidance for 
the adjudication of PTSD claims when the claimed stressor is 
exposure to enemy fire.  See Pentecost v. Principi, 16 Vet. 
App. 124 (2002); see also Suozzi v. Brown, 10 Vet. App. 307 
(1997).  These cases, taken together, stand for the 
proposition that if a veteran may be placed in the vicinity 
of a documented incident, it is not necessary that his exact 
location be pinpointed.  The Court has expressly held that a 
veteran need not prove "every detail" of an alleged stressor 
under such circumstances.

Analysis

Initial matter - the Joint Motion

The veteran essentially contends that he has PTSD stemming 
from four in-service stressors: his plane en route to 
Thailand had to make an emergency landing because of engine 
problems at an Air Force base in Saigon on or around November 
26, 1969, at which time there were attacks on the base; 
starting on or around November 28, 1969, he had to perform 
body bag detail for over a week at that Air Force base while 
awaiting the continuation of his trip to Thailand; while 
stationed in Thailand, he assigned other soldiers to serve in 
Vietnam; and in Thailand, he was robbed and witnessed a 
murder.    

This case was remanded by an Order of the Court pursuant to a 
Joint Motion for Remand which, in pertinent part, determined 
that VA should have made attempts to verify the veteran's 
claimed in-service stressors.  See the Joint Motion, page 3.  
This matter has been dealt with in some length in the "duty 
to assist" section above.  After obtaining records from both 
JSRRC and the service department, the state of the record 
remains the same: there is no official evidence that the 
veteran ever set foot in Vietnam.  

Discussion

As described in the law and regulations section above, in 
order for a claim of entitlement to service connection for 
PTSD to be granted, three elements must be satisfied:  (1) 
competent medical diagnosis of PTSD; (2) combat status or 
credible supporting evidence that the claimed in-service 
stressor actually occurred; and 
(3) competent medical nexus evidence.  See 38 C.F.R. § 
3.304(f).

Regarding the initial § 3.304(f) PTSD element, diagnoses of 
PTSD were made by Dr. M.O. in December 1997, in various VA 
treatment records, and in a report of a March 2007 VA 
examination.  There is, however, also of record evidence that 
the veteran does not have PTSD, including a VA psychiatric 
examination in January 2000 which did not find PTSD.  Since 
the VA treatment records and the VA examination showing a 
diagnosis of PTSD are more recent than the January 2000 VA 
examination, the Board finds that the evidence shows that a 
current PTSD diagnosis exists.  The first element of 38 
C.F.R. § 3.304(f) has therefore arguably been satisfied.

In addition, various medical professionals have attributed 
such PTSD to the incidents reported by the veteran.  The 
second element of 38 C.F.R. § 3.304(f) has also arguably been 
satisfied.

As to the third §3.304(f) element, the evidence necessary to 
establish the occurrence of a stressor during service varies 
depending on whether or not the veteran was engaged in combat 
with the enemy.  If combat is affirmatively indicated by the 
record, then the veteran's lay testimony regarding claimed 
combat-related stressors must be accepted as conclusive as to 
their actual occurrence and no further development or 
corroborative evidence will be required.  See Zarycki, 6 Vet. 
App. at 98.  If there is no combat experience indicated by 
the record, there must be independent evidence to corroborate 
the veteran's statement as to the occurrence of the claimed 
stressor.  See Doran, 6 Vet. App. at 288-89.

The veteran has claimed one combat-related stressor - attacks 
on Tan Sa Nut Air Force Base in Saigon, Vietnam on or around 
November 26, 1969 when he was temporarily there because of 
the engine failure of his plane.  These attacks, if believed, 
would fall within the Court's holding in Pentecost, supra.

In order to determine whether the veteran engaged in combat 
with the enemy, the Board must first determine whether the 
veteran was ever in the Republic of Vietnam.  The veteran 
claims that he was in Vietnam for about a month on his way to 
Thailand.  The veteran's assertion of being in the Republic 
of Vietnam is predicated on the fact that his unit, 256th 
Personnel Services Company, was temporarily assigned to the 
173rd Airborne Brigade.  

In this case, the veteran's service records, including his 
personnel records, reflect that the veteran was never in the 
Republic of Vietnam in November and December 1969 or at any 
other time.  His record of assignments reveals that he was 
"en route" to Thailand on November 26, 1969.   However, a 
special order dated November 21, 1969 shows that in reality 
the veteran was on leave until December 28, 1969, when he was 
to report to United States Army Oversea Replacement Station 
at the Oakland Army Base in California.  Thus, his service 
personnel records do not reflect that he left the United 
States on November 26, 1969, and that instead he left the 
United States no earlier than December 28, 1969.  

The veteran's service personnel records further reveal that 
he had overseas service in Thailand starting on December 30, 
1969.  In addition, the service personnel records do not show 
that the veteran was in the Republic of Vietnam in late 
November 1969 or in December 1969, as he alleges.  In light 
of the facts that the veteran was in the United States until 
at least December 28, 1969, that he was in Thailand starting 
on December 30, 1969, and recalling that he would gain a day 
crossing the International Date Line in a westerly direction,  
it is as a practical matter impossible for him to be in 
Vietnam, much less for the extended period of time he claims.    

The veteran was awarded the Vietnam Service Medal and the 
Republic of Vietnam Campaign Medal.  The Vietnam Service 
Medal was awarded to all members of the Armed Forces of the 
United States serving at any time between July 4, 1965 and 
March 28, 1973 in Thailand, Laos, or Cambodia or the airspace 
above in direct support of operations in Vietnam, and the 
Republic of Vietnam Campaign Medal was awarded to all service 
personnel within the cited theater. Neither is determinative 
of actual service in Vietnam.  

Moreover, the Board requested that the JSRRC and the service 
department explore this matter.  Official records show that 
the veteran's principal duty starting on January 6, 1970, was 
a personnel specialist with 256th Personnel Services Company.  
The JSRRC was unable to find a unit history for the 256th 
Personnel Services Company.  The JSRRC reviewed and submitted 
a unit history for the 173rd Airborne Brigade.  That unit 
history did not mention the 256th Personnel Services Company 
at all, much less that individuals were attached to that unit 
in Vietnam for a short period of time in order to process 
body bags.  

The service department searched the morning reports of the 
256th Personnel Services Company, and reported in January 
2005 that those morning reports showed that the veteran was 
with that unit during the entire time between November 26, 
1969 and January 6, 1970.  In other words, the service 
department determined that the veteran was with the 256th 
Personnel Services Company during the period of time that he 
was "en route" to Thailand, and JSRRC did not find any 
evidence that the 256th Personnel Services Company or the 
veteran himself was temporarily attached to the173rd Airborne 
Brigade in Vietnam during the time that the personnel company 
was "en route" to Thailand.  

Furthermore, the morning reports submitted to VA by the 
service department in October 2006 do not indicate that the 
veteran was in Vietnam during 1969.

Although the service department indicated in February 2004 
that the veteran served in the Republic of Vietnam from 
December 30, 1969, to June 25, 1971, that response was 
clearly a misstatement.  The veteran's service personnel 
records clearly show that he was stationed in Thailand from 
December 30, 1969 to June 25, 1971; no Vietnam service is 
shown.

Moreover, the veteran's service personnel records do not show 
that the veteran was awarded a medal indicative of combat.  
Furthermore, the veteran's service medical records do any 
injuries reflective of participation in combat.  The Board 
notes that because the veteran's service records were 
provided by an agency of the U.S. Government, reliance upon 
them is consistent with the well-recognized reliance placed 
by VA upon service department determinations.  38 C.F.R. §§ 
3.203(a), (c) (1998); cf. Sarmiento v. Brown, 7 Vet. App. 80, 
83 (1994); Duro v. Derwinski, 2 Vet. App. 530, 532 (1992).

The Board notes that this case is distinguished from the 
facts of Suozzi v. Brown, 
10 Vet. App. 307 (1997), and Pentecost v. Principi, 16 Vet. 
App. 124 (2002).  Those cases involved documented incidents 
of combat.  In both cases, the existence of the claimed 
events was confirmed by official sources, as was the 
involvement of the veteran's unit and the veteran's presence 
in Vietnam; only the veteran's individual involvement was 
questioned.  In this case, however, the evidence from 
official sources does not show that the veteran's claimed 
combat stressor actually occurred or that he was even in the 
Republic of Vietnam.

In adjudicating a claim, the Board is charged with the duty 
to assess the credibility and weight given to evidence.  See 
Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997), cert. 
denied, 523 U.S. 1046 (1998).  Indeed, in Jefferson v. 
Principi, 271 F.3d 1072, 1076 (Fed. Cir. 2001), the United 
States Court of Appeals for the Federal Circuit, citing its 
decision in Madden, recognized that that Board had inherent 
fact-finding ability.  Given the lack of any objective 
evidence of his being in Vietnam to be found in the veteran's 
military records, the Board finds his statements in this 
regard to be incredible and lacking in probative value.

In short, the Board rejects the veteran's reports of service 
in Vietnam as being unbelievable.  It follows that his claim 
of involvement in combat in Vietnam is similarly 
unbelievable.  See Samuels v. West, 11 Vet. App. 433, 436 
(1999) [where a claimant sought service connection for post- 
traumatic stress disorder, based upon multiple stressors 
occurring during "combat" in Vietnam, and the record clearly 
showed he had never served in Vietnam, no presumption of 
credibility attached to his statements of his in-service 
claimed stressors].  The Board therefore concludes that 
combat status has not been demonstrated in this case and that 
he was never in the Republic of Vietnam.  

In order to establish service connection for a veteran who 
has no combat experience, as here, there must be independent 
evidence of record to corroborate the veteran's statement as 
to the occurrence of a claimed stressor.  See Doran, 6 Vet. 
App. at 288-89 (1994).  The veteran's lay statements alone 
are not enough to establish the occurrence of an alleged 
stressor.  See Moreau v. Brown, 9 Vet. App. 389, 395 (1996); 
Dizoglio v. Brown, 9 Vet. App. 163, 166 (1996).

As for the alleged stressor of having body bag duties for 
over a week in the Republic of Vietnam, there is no evidence 
other than the veteran's own unbelievable assertions that he 
was ever in the Republic of Vietnam, much less corroborating 
evidence that the alleged stressors occurred.  As noted 
before, the veteran's service records do not reflect that he 
was in the Republic of Vietnam.  Also, the service department 
and the JSRRC did not find any evidence that the veteran was 
in the Republic of Vietnam.

As for the veteran's work-related stressor in Thailand, 
assigning soldiers to duty in Vietnam, setting aside whether 
such would constitute a sufficient PTSD stressor under DSM-
IV, there is no corroborating evidence that the purported 
stressor occurred.  The mere fact that the veteran was a 
personal specialist while stationed in Thailand does not mean 
that he assigned individuals to various duties, much less 
sent to Vietnam as he appears to claim.  

With regard to the veteran's stressor of being robbed and 
seeing a cab driver murdered while in Thailand, there is no 
corroborating evidence that this stressor occurred.

The Board observes that the fact that certain medical 
professionals diagnosed PTSD based on the veteran's reporting 
of various in-service stressors does not verify their 
occurrence.  See Moreau, 9 Vet. App. at 395-96; Cohen, 10 
Vet. App. at 142.  

The Board wishes to point out that the veteran has been given 
the opportunity to furnish other evidence of the alleged 
stressors.  He has failed to do so.  The Court has held that 
"[t]he duty to assist is not always a one-way street.  If a 
veteran wishes help, he cannot passively wait for it in those 
circumstances where he may or should have information that is 
essential in obtaining the putative evidence."  See Wood v. 
Derwinski, 1 Vet. App. 190, 193 (1991).  There is thus no 
credible supporting evidence of any in-service stressor, and 
the veteran's claim fails to meet the third requirement set 
forth under 38 C.F.R. 3.304(f).

In summary, for the reasons and bases expressed above, the 
Board finds that the preponderance of the evidence is against 
the veteran's claim of entitlement to service connection for 
PTSD.  The benefit sought on appeal is accordingly denied.


ORDER

Service connection for PTSD is denied.



____________________________________________
Barry F. Bohan
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


